Citation Nr: 0617437	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than February 22, 
2000, for the grant of service connection for post-traumatic 
stress disorder.  


WITNESSES AT HEARING ON APPEAL

The veteran, his niece, and his brother


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1955 to December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) above.

In March 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

The current claim of service connection for a psychiatric 
disorder, diagnosed as post-traumatic stress disorder, was 
received at the RO on February 22, 2000. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
2000, for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5110, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  


The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2001.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim diagnosis; a 
link, established by medical evidence, between current 
symptomatology; and credible supporting evidence that the 
claimed in-service stressor occurred.  The veteran was also 
informed that VA would obtain service records and VA records, 
and that he could submit other records, such as private 
medical records, or with his authorization VA would obtain 
any such records on his behalf.  He was asked to submit 
evidence, which would include that in his possession, in 
support of his claim.  The notice included the effective date 
provision for service connection, that is, the date of 
receipt of the claim, as the claim was received more than one 
after service.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

As for the remaining element under Dingess, the VCAA notice 
did not include the criteria for rating the disability, 
however, as the disability has been rated at the maximum 
schedular rating, 100 percent, any defect with respect to the 
notice required under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on an original claim for 
compensation or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  If the claim is 
received within one year of separation from service, the 
effect date is the day following separation from service or 
date entitlement arose, otherwise the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. §  
5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2). 

The veteran asserts that the effective date of service 
connection for post-traumatic stress disorder should have 
been the date he was discharged from service in December 
1955.

The record shows that the veteran was separated from service 
in 1955.  In October 2001, the RO granted service connection 
for post-traumatic stress disorder, effective February 22, 
2000, the date of receipt of the veteran's claim for a 
psychiatric disorder, then claimed as schizophrenia.  

Prior to February 2000, the veteran had filed a claim of 
service connection for a psychiatric disorder, diagnosed as 
schizophrenia, in January 1956, which was denied by the RO 
that same month.  After the veteran was advised of his right 
to appeal the rating decision, he did not file an appeal and 
the rating decision in January 1956 became final in the 
absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104. 

The next correspondence from the veteran was in November 
1993, when he again sought service connection for a 
psychiatric disorder.  In a November 1994 rating decision, 
the RO denied the claim because the veteran had not submitted 
new and material evidence to reopen the previously denied 
claim.  After the veteran was advised of his right to appeal 
the rating decision, he did not file an appeal and the rating 
decision in November 1994 became final in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151, an informal request for 
increase or reopening will be accepted as a claim. 38 C.F.R. 
§ 3.155.

After the November 1994 rating decision, there no further 
correspondence from the veteran until he filed the current 
claim that was received on February 22, 2000. 

As the claim was received more than one year after separation 
from service and as there was no pending claim of service 
connection for post-traumatic stress disorder prior to 
February 22, 2000, there is basis for an earlier effective 
date either as a claim to reopen or as a new claim for post-
traumatic stress disorder.  38 C.F.R. § 3.400(b).  





As the preponderance of the evidence is against finding an 
effective date earlier than February 22, 2000, for the grant 
of service connection for post-traumatic stress disorder, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 



ORDER


An effective date earlier than February 22, 2000, for the 
grant of service connection for post-traumatic stress 
disorder is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


